Title: To Benjamin Franklin from Thomas Conway: Certificate, [3 June 1779]
From: Conway, Thomas
To: Franklin, Benjamin


[June 3, 1779]
Je certifie que j’ai eu L’honneur De servir en amerique avec Mr De saintuary; que cet officier qui ÿ servoit a ses Depens, etait aimé et consideré par ses superieurs. J’ai vû Mr De santuary montrer Beaucoup De Zêle et D’activité aux Batailles De Brandÿweine et De Germàntown. Je certifie que Mr De santuary a eté fait prisonnier en Novembre 1777 auprés De philadelphie, et que Le Congrés par satisfaction, pour sa conduite a proposé D’echanger Mr De santuary contre un officier anglois qui eut Le rang De Major. Ces faits sont a La Connoissance Des officiers francois qui ont fait La Guerre a L’armée Du General Washington.
Conwaÿ
fait a paris Le 3. juin 1779
 
Endorsed: M. Conway’s Certificate concg. M. de Saintuary
